DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Deaver et al. (US 3,356,158) in view of Gilmore (US 4,865,720).

With respect to claim 1, Deaver discloses a sieve configured to pick stones from soil, wherein the sieve while in a use orientation comprises:
a plurality of bars (29), wherein each bar of the plurality of bars extends in a longitudinal direction between a lower tip portion configured to be at least partly submerged in the soil and an upper end;
wherein each bar of the plurality of bars comprises a leading surface (seen in Fig. 5) extending a distance from a first edge to a second edge of the leading surface;
wherein each bar of the plurality of bars comprises a trailing surface (opposite the leading surface);
wherein the geometry of the plurality of bars and the sieve is configured such that a smallest distance between two neighboring bars of the plurality of bars is present between the leading surfaces of the two neighboring bars (see Fig. 5); and
wherein one or more sets of two adjacent bars of the plurality of bars are grouped in one or more respective pairs such that the lower tip portions of the two adjacent bars within each pair are connected to each other (via 34).

Deaver does not explicitly disclose the geometry of the plurality of bars and the sieve being configured such that the smallest distance between the two neighboring bars of the plurality of bars is only present at the leading surfaces of the two neighboring bars. Gilmore teaches a sieve comprising a plurality of bars (14), wherein each bar of the plurality of bars comprises a leading surface extending linearly from a first lateral edge of the bar to a second lateral edge across an entire lateral extent of the bar (see Fig. 4), and wherein the geometry of the plurality of bars and the sieve is configured 
Deaver and Gilmore are analogous because they both disclose sieves for stones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sieve of Deaver with the bar geometry means as taught by Gilmore in order to prevent plug ups. (See Gilmore, col. 2, lines 49-68).

With respect to claim 2, Deaver discloses at least one bar of the plurality of bars (29) having a concave curvature in a lengthwise direction along the leading surface of the at least one bar (see Figs. 1, 3, 7).

With respect to claim 3, Deaver discloses at least one bar (29) of the plurality of bars having a convex curvature in a lengthwise direction along the trailing surface of the at least one bar (see Figs. 1, 3, 7).

With respect to claim 5, Deaver discloses the lower tip portions of the two adjacent bars (29) within each pair are connected to each other via an end part (including 34) to form a U-shape end of the pair (see Fig. 5).

With respect to claim 6, Deaver discloses the plurality of bars (29) being reinforced by connection to a bracket (including 33).

With respect to claim 7, Deaver discloses the bracket (including 33) being mounted on the trailing surface of each bar of the plurality of bars (see Figs. 1, 3, 5, 7).

With respect to claim 9, Deaver discloses the plurality of bars (29) being arranged in parallel on the sieve (see Fig. 5).

With respect to claim 14, Gilmore teaches the bar geometry means, wherein a cross-sectional shape of at least one bar of the plurality of bars (14) is an isosceles trapezoid having side legs of equal length, the leading surface of the at least one bar forms a longer base of the isosceles trapezoid, and the trailing surface of the at least one bar forms a shorter base of the isosceles trapezoid (see Fig. 5).

With respect to claim 28, Deaver discloses a method for picking the stones from the soil, comprising:
providing the sieve according to claim 1 (see above);
arranging the sieve such that the lower tip portion of each bar of the plurality of bars (29) is at least partly submerged into the surface of the soil;
moving the sieve through the soil in a direction defined by the leading surface of each bar of the plurality of bars of the sieve; and
collecting and removing the stones having a size preventing them from passing between the two neighboring bars, while enabling soil material having smaller sizes to pass between the two adjacent bars (see col. 3, lines 14-58).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deaver in view of Gilmore as applied to claim 1 above, and further in view of Kufferath (US 2,984,357).

Neither Deaver nor Gilmore explicitly discloses a cross-sectional shape of at least one bar of the plurality of bars being a semicircle, wherein the leading surface of the at least one bar forms a diameter of the semicircle, and the trailing surface of the at least one bar forms a curved perimeter of the semicircle. Kufferath teaches a sieve comprising a plurality of bars (including 10), wherein a cross-sectional shape of at least one bar of the plurality of bars is a semicircle (see Fig. 2), wherein the leading surface of the at least one bar forms a diameter of the semicircle, and the trailing surface of the at least one bar forms a curved perimeter of the semicircle.
Deaver, Gilmore, and Kufferath are analogous because they all disclose sieves having bars. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the bar geometry means as taught by Kufferath in order to achieve good results as set forth by Kufferath (see col. 1, lines 59-65), and to utilize circular stock.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Deaver in view of Gilmore as applied to claim 1 above, and further in view of Keigley (US 7,066,275).

Neither Deaver nor Gilmore explicitly discloses that the lower tip portions of the two adjacent bars within each pair are connected to each other and not to the lower tip portion of another bar of the plurality of bars. Keigley teaches a sieve configured to pick stones from soil comprising a plurality of bars (including 46), wherein one or more sets of the two adjacent bars of the plurality of bars are grouped in one or more respective pairs, and the lower tip portions of the two adjacent bars within each pair are connected to each other via segmented connecting means (including 48), such that they are not connected to the lower tip portion of another bar of the plurality of bars.
Deaver, Gilmore, and Keigley are analogous because they all disclose sieves for stones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the segmented connecting means as taught by Keigley in order to replace a portion of the connecting means when it becomes worn or damaged.

Claims 1, 5-7, 9, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 2,852,082) in view of Beaumont (US 1,187,238).

With respect to claim 1, Petersen discloses a sieve configured to pick stones from soil, wherein the sieve while in a use orientation comprises:
a plurality of bars (58), wherein each bar of the plurality of bars extends in a longitudinal direction between a lower tip portion configured to be at least partly submerged in the soil and an upper end (when positioned as in Fig. 1);
wherein each bar of the plurality of bars comprises a leading surface (seen in Fig. 2) extending a distance from a first edge to a second edge of the leading surface;
wherein each bar of the plurality of bars comprises a trailing surface (opposite the leading surface);
wherein the geometry of the plurality of bars and the sieve is configured such that a smallest distance between two neighboring bars of the plurality of bars is present between the leading surfaces of the two neighboring bars (see Fig. 2); and
wherein one or more sets of two adjacent bars of the plurality of bars are grouped in one or more respective pairs such that the lower tip portions of the two adjacent bars within each pair are connected to each other (via 50).

Petersen does not explicitly disclose the geometry of the plurality of bars and the sieve being configured such that the smallest distance between the two neighboring bars of the plurality of bars is only present at the leading surfaces of the two neighboring bars. Beaumont teaches a sieve comprising a plurality of bars (4), wherein each bar of the plurality of bars comprises a leading surface extending linearly from a first lateral edge of the bar to a second lateral edge across an entire lateral extent of the bar (see Fig. 6), and wherein the geometry of the plurality of bars and the sieve is configured such that the smallest distance between the two neighboring bars of the plurality of bars is only present at the leading surfaces of the two neighboring bars (see Figs. 5, 6).
Petersen and Beaumont are analogous because they both disclose sieves for stones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sieve of Petersen with the bar geometry means as taught by Beaumont in order to allow any particles that pass through to be immediately free to drop. (See Beaumont, lines 91-98.)

With respect to claim 5, Petersen discloses the lower tip portions of the two adjacent bars (58) within each pair being connected to each other via an end part (50) to form U-shape ends (see Fig. 2).

With respect to claim 6, Petersen discloses the plurality of bars (58) being reinforced by connection to a bracket (including 50).

With respect to claim 7, Petersen discloses the bracket (including 50) being mounted on the trailing surface of each bar of the plurality of bars (see Figs. 1, 2).

With respect to claim 9, Petersen discloses the plurality of bars (58) being arranged in parallel on the sieve (see Figs. 2, 3).

With respect to claim 16, Beaumont teaches the bar geometry means, wherein a cross-sectional shape of at least one bar of the plurality of bars (14) is a triangle, wherein the leading surface of the at least one bar forms one edge of the triangle, and the trailing surface of the at least one bar forms part of two edges and one vertex of the triangle (see Figs. 5, 6).

With respect to claim 19, Petersen discloses a stone picking device configured to pick and collect the stones from the soil, comprising:
a frame (including 19, 20); and
the sieve according to claim 1 (see above);
wherein the frame comprises a stone conveyor (including 22, 23) configured to remove stones from an area located at the upper ends of the plurality of bars (58) of the sieve.

With respect to claim 21, Petersen discloses a hopper (27) configured to store the stones removed by the stone conveyor.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Beaumont and further in view of Ranger (US 4,059,158).

With respect to claim 25, Petersen and Beaumont disclose the stone picking device regarding claim 19, above. Neither Petersen nor Beaumont explicitly discloses a soil loosening and stone lifting device arranged in front of the sieve. Ranger discloses the stone picking device comprising a soil loosener (including 44) arranged in front of a sieve (including 36) relative to a direction of movement of the stone picking device.
Petersen, Beaumont, and Ranger are analogous because they all disclose rock pickers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the loosening means as taught by Ranger in order to pick large and heavy rocks. (See Ranger, col. 1, lines 55-65.)

With respect to claim 26, Ranger discloses the soil loosener (including 44) comprising shears (48) arranged on an axle (46) and configured to rotate to loosen the soil.

Claims 1, 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Basler (US 6,092,606) in view of Dumler et al. (US 5,123,636)

With respect to claim 1, Basler discloses a sieve configured to pick stones from soil, wherein the sieve while in a use orientation comprises:
a plurality of bars (26), wherein each bar of the plurality of bars extends in a longitudinal direction between a lower tip portion configured to be at least partly submerged in the soil and an upper end;
wherein each bar of the plurality of bars comprises a leading surface (upper surface in Figs. 3, 4, 7) extending a distance from a first edge to a second edge of the leading surface of the bar;
wherein each bar of the plurality of bars comprises a trailing surface (lower surface in Figs. 3, 4, 7);
wherein the geometry of the plurality of bars and the sieve is configured such that a smallest distance between two neighboring bars of the plurality of bars is present between the leading surfaces of the two neighboring bars (see Fig. 2); and
wherein one or more sets of two adjacent bars of the plurality of bars are grouped in one or more respective pairs such that the lower tip portions of the two adjacent bars within each pair are connected to each other (via 24).

Basler does not explicitly disclose the geometry of the plurality of bars and the sieve being configured such that the smallest distance between the two neighboring bars of the plurality of bars is only present at the leading surfaces of the two neighboring bars. Dumler teaches a sieve comprising a plurality of bars (1), wherein each bar of the plurality of bars comprises a leading surface extending linearly from a first lateral edge of the bar to a second lateral edge across an entire lateral extent of the bar (see Fig. 1), and wherein the geometry of the plurality of bars and the sieve is configured such that the smallest distance between the two neighboring bars of the plurality of bars is only present at the leading surfaces of the two neighboring bars (see Fig. 1).
Basler and Dumler are analogous because they both disclose sieves having bars. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sieve of Basler with the bar geometry means as taught by Dumler in order to allow simple adjustability of the distance between bars via rotation of the bars.

With respect to claim 15, Dumler teaches the bar geometry means, wherein a cross-sectional shape of at least one bar of the plurality of bars (1) is a semicircle, wherein the leading surface of the at least one bar forms a diameter of the semicircle, and the trailing surface of the at least one bar forms a curved perimeter of the semicircle (see Fig. 1).

With respect to claim 28, Basler discloses a method for picking the stones from the soil, comprising:
providing the sieve according to claim 1 (see above);
arranging the sieve such that the lower tip portion of each bar of the plurality of bars (26) is at least partly submerged into the surface of the soil;
moving (via 12) the sieve through the soil in a direction defined by the leading surface of each bar of the plurality of bars of the sieve; and
collecting and removing the stones having a size preventing them from passing between the two neighboring bars, while enabling soil material having smaller sizes to pass between the two adjacent bars (see col. 5, lines 1-18).

Response to Arguments
Applicant’s arguments filed 12/4/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/6/10/21